Citation Nr: 0120147	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  97-26 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1971 to 
February 1975.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought.  The 
veteran filed a timely appeal, and by a July 1999 decision, 
the Board denied his claim on the basis that it was not well 
grounded.  The veteran subsequently appealed the matter to 
the United States Court of Appeals for Veterans Claims 
(Court), and in consideration of a major change in the 
applicable law governing veterans' claims, by a January 2001 
Order, the Court referred the case back to the Board for 
further development pursuant to the parties' joint motion for 
remand.  


REMAND

The veteran claims that he suffers from PTSD which was 
incurred as a result of trauma that he experienced while 
serving as a navigator on board an Air Force cargo aircraft.  
In such cases, the VA has a duty to assist the veteran in 
developing facts and evidence to support such claims.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), 

withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000); see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his claimed 
PTSD since the time of the last request 
for such information.  After securing any 
necessary authorization, the RO should 
obtain and associate with the claims file 
any such documents not currently of 
record.  It is not necessary to obtain 
additional duplicate treatment records.  
If no further records have been 
identified or are otherwise unavailable, 
the RO should so indicate.  

2.  The veteran should be scheduled to 
undergo a special VA psychiatric 
examination to determine whether or not 
he suffers from PTSD, and to determine 
the nature and 

etiology of any psychiatric disorders 
with which he may be diagnosed.  The 
veteran's claims file must be made 
available to the examiner for review in 
conjunction with the scheduled 
examination.  Any and all studies and/or 
tests should be performed.  If the 
veteran is not found to have PTSD, the 
examiner should so indicate.  The 
examiner is requested to provide a 
complete rationale for all opinions 
expressed in the typewritten examination 
report.  In addition, any medical 
opinions offered must be reconciled with 
all other relevant medical opinions of 
record.  

3.  If, and only if, the veteran has been 
diagnosed with PTSD which is determined 
to have been the result of in-service 
stressors, the RO must undertake all 
appropriate action to verify the alleged 
stressors.  This should include, but not 
necessarily be limited to, verification 
of the time and place of the airplane 
crash that the veteran alleges occurred 
on the top of a mesa in Spain.  The 
veteran's whereabouts at the time of the 
crash, if one is confirmed, should also 
be verified through service records or 
any reliable alternative source.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 


5.  Upon completion of the foregoing, the 
RO should adjudicate the issue of the 
veteran's entitlement to service 
connection for PTSD on the merits.  If the 
benefit sought is not granted, the veteran 
and his representative should be provided 
with a Supplemental Statement of the Case, 
and should be afforded an opportunity to 
respond before the case is returned to the 
Board for further appellate review.  

The purpose of this REMAND is to afford the veteran due 
process of law, to provide for additional development of 
evidence, and to comply with the Order of the Court.  The 
Board does not intimate any opinion as to the merits of this 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with the present appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
further action is required of the veteran until he is 
notified.  



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





